Mr. Chief Justice Shepard
delivered the opinion of the Court:
1. The appellant Stone now, for the first time, objects to the jurisdiction of the court, on the ground that the suit involves title to land situated in the State of Maryland, and in support of his contention cites the recent case of Columbia Nat. Sand Dredging Co. v. Morion, 28 App. D. C. 288, 1 L.R.A.(N.S.) 114. The objection is not well taken. That was an equitable proceeding, the principal object of which was to try the question of title to land in Maryland. The equitable relief prayed by way of injunction was incidental thereto. In the case at bar the subject-matter of the action is the declaration and enforcement of a trust, and the jurisdiction, as recognized in the opinion in the former case, is sustainable where the defendant may be found, notwithstanding the decree, though the power exercised over the person incidentally affects the title to land in another jurisdiction.
2. The court was clearly right in declaring the legal title vested in Stone as subject to a trust in favor of the complainant. The evidence, oral and written, shows that the purchase of the land was made on joint account. Though the principal part of the purchase money and of the cost of the building was paid by Stone, complainant contributed thereto in advance all that he agreed or had been required to do. One object of the purchase of the land was to use it as a poultry farm, the business of poultry-raising to be carried on as partners. Stone being engaged in the drug business in the City of Washington, Fowlkes was to live upon the place and conduct the poultry business. Fowlkes became ill, and the person who took charge during his absence appears to have made away with the poultry. Negotiations were then begun to sell the land, which had been improved with a view to the enhancement of its value. Fowlkes, in addition to managing the poultry business, performed a great deal of work in clearing and grubbing the land, which was covered with timber and undergrowth. Some cordwood cut in so doing was *384sold, and the proceeds have been considered in stating the account between the parties.
The court was right in holding that Fowlkes was entitled to credit for work done which enhanced the value of the land. This work was not a part of that required in the conduct of the poultry business, but for the purpose of improving the value of the land itself, of which they were, in equity, tenants in common by reason of the purchase on joint account. Clark v. Sidway, 142 U. S. 682, 690, 35 L. ed. 1157, 1160, 12 Sup. Ct. Rep. 327.
The allowance of this claim, therefore, is not in conflict with the rule of law which denies compensation to a partner for skill and labor in the promotion of the common objects of the partnership, in the absence of a stipulation therefor in the contract. For labor performed in the matter of the poultry business Fowlkes was not entitled to compensation, and has made no claim therefor. For labor done as tenant in common of the land, to the extent that its actual value was thereby enhanced, he is as much entitled as is the defendant Stone for money expended for the same purpose.
Without reviewing the account of expenditures and credits, which involves many small items, we think the court was right in balancing the account of each party against the other, and declaring complainant entitled to an undivided one-half interest in the land.
3. What has been said substantially disposes of the complainant’s fourth exception to the auditor’s report. The agreement for the sale of the land to Harper was between him and the defendant Stone. Under the notice given to him by complainant of his interest in the land, before the completion of the purchase, he was apparently justified, so far as complainant is concerned, in declining to carry out his agreement with Stone. The latter having acquiesced in the abandonment of the agreement, the complainant has nothing to complain of, his interest in the land, to the full extent of his right, having been decreed to him. It would be unjust to leave the legal title to the land in Stone, burdened with a lien to the extent of one half of the *385sum which Harper had agreed to pay. Moreover, that price was payable in a stock of drugs, and not in money.
The decree is right, and will be affirmed in whole. Each party will pay one half of the costs incurred in these appeals. It is so ordered. Affirmed.